      Case 4:19-cv-01080 Document 1 Filed on 03/22/19 in TXSD Page 1 of 5



                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                 HOUSTON DIVISION

ZOYA SHEIKH,                                          §
     Plaintiff,                                       §
                                                      §
v.                                                    §       CIVIL ACTION NO. ____________
                                                      §
ROSS STORES, INC. and                                 §
ROSS DRESS FOR LESS, INC.                             §
     Defendants.                                      §

                                          COMPLAINT

       Zoya Sheikh (“Plaintiff”) complains of Defendants, Ross Stores, Inc. and Ross Dress for

Less, Inc. (“Defendants”), and for cause of action would respectfully show the Court as follows:

                                           I. PARTIES

       1.      Plaintiff, ZOYA SHEIKH (hereinafter “Plaintiff” or “Ms. Sheikh”) is an

individual who is a citizen of the United States and resident of the State of Texas.

       2.      Defendant, Ross Stores, Inc. is a California corporation with its principal place of

business in Dublin, California and has at all times relevant to this litigation conducted business in

the State of Texas. On information and belief, Ross Stores, Inc. may be served with citation at its

principle place of business at 5130 Hacienda Drive, Dublin, California 94568.

       3.      Defendant, Ross Dress for Less, Inc. is a California corporation with its principal

place of business in Dublin, California and has at all times relevant to this litigation conducted

business in the State of Texas. On information and belief, Ross Dress for Less, Inc. may be

served with citation through its registered agent, CT Corporation System, at 1999 Bryan St.,

Suite 900, Dallas, Texas 75201.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                     1
      Case 4:19-cv-01080 Document 1 Filed on 03/22/19 in TXSD Page 2 of 5



                               II. JURISDICTION AND VENUE

       4.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §

1332(a)(1) because this is a civil action between citizens of different states and the amount in

controversy exceeds $75,000.00, exclusive of interest and costs.

       5.      This Court has personal jurisdiction over Defendant under Texas’s long arm

jurisdiction statute because this matter arises out of actions occurring and business conducted on

a premises owned by Defendant in the State of Texas.

       6.      Venue is proper in the District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to the claim occurred in this District.

                                            III. FACTS

       7.      On or about September 17, 2017, Zoya Sheikh entered the premises of the Ross

Dress for Less (hereinafter “Ross”) located at 3040 Gulf Freeway S, League City, Texas 77573.

The premises at 3040 Gulf Freeway S, League City, Texas 77573 is owned by Defendant, Ross

Stores, Inc. and operated by Defendant, Ross Dress for Less, Inc.

       8.      As Ms. Sheikh was going through an aisle, a metal object protruding from the top

shelf of the aisle fell. The metal object fell from the top shelf and hit Mrs. Sheikh on her head

and neck.

       9.      The aisle and item referenced in Paragraph 8 were not maintained.

       10.     The aisle and item referenced in Paragraph 8 were dangerous.

       11.     There was no warning sign present or other signs of caution near where the

incident occurred.

       12.     As a result of the object falling from the top shelf of the aisle, Ms. Sheikh has

suffered severe injuries that required medical attention and treatment.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                    2
         Case 4:19-cv-01080 Document 1 Filed on 03/22/19 in TXSD Page 3 of 5



                     IV. CAUSE OF ACTION – PREMISES LIABILITY

         13.   Plaintiff incorporates herein each allegation set forth above.

         14.   At all times relevant, Defendants owned, occupied, and controlled the premises.

         15.   At the time of the incident, Plaintiff was an invitee of Defendants to whom

Defendants owed a duty to use ordinary care, including the duty to discover any unreasonably

dangerous conditions and to make and keep the premises reasonably safe for invitees, including

Plaintiff.

         16.   The condition of the aisle, and the items and objects located in that aisle, posed an

unreasonable risk of harm to customers such as Plaintiff.

         17.   Defendants knew or by exercise of reasonable care should have known of the

dangerous condition of the aisle, and the items and objects located in that aisle, on the premises,

which posed an unreasonable risk of harm to invitees such as Plaintiff.

         18.   Defendants breached their duties owed to Plaintiff and other invitees by failing to

make safe the condition of the aisle, and the items and objects located in that aisle, on the

premises.

         19.   Defendants breached their duties owed to Plaintiff and other invitees by failing to

eliminate the risk of harm.

         20.   Defendants breached their duties owed to Plaintiff and other invitees by failing to

prevent customer exposure to harm.

         21.   Defendants breached their duties owed to Plaintiff and other invitees by failing to

adequately warn Plaintiff of the condition of the aisle, and the items and objects located in that

aisle.

         22.   Defendants’ breaches proximately caused Plaintiff’s injuries and damages.




PLAINTIFF’S ORIGINAL COMPLAINT                                                                    3
      Case 4:19-cv-01080 Document 1 Filed on 03/22/19 in TXSD Page 4 of 5



       23.     Plaintiff states that at the time of the occurrence made the basis of this suit, the

individuals responsible for the upkeep of the aisle, and the items and objects located in that aisle,

on Defendants’ premises were acting in the capacity as an agent, servant, and/or employee of

Defendants and were acting within the course and scope of their authority as such. Therefore, the

doctrine of Respondeat Superior should be applied to Defendants and it should be held

responsible for the acts and omissions of their agents and/or employees and/or servants.

                                          V. DAMAGES

       24.     As a direct and proximate result of occurrence made the basis of this suit,

Plaintiff, Zoya Sheikh was severely injured and seeks compensation for the following damages:

               a. Past and future medical expenses;

               b. Past and future physical pain and suffering;

               c. Past and future mental anguish;

               d. Past and future physical impairment;

               e. Past and future disfigurement; and

               f. Past and future loss of earnings.

                                   VI. RELIEF REQUESTED

       WHEREFORE, PREMISES CONSIDERED, Plaintiff, Zoya Sheikh respectfully requests

that Defendants be cited to appear and answer, and that Plaintiff have the following relief:

       A. Judgment against Defendants for a sum established by proof at trial that is within the
          jurisdictional limits of the Court;

       B. Judgment against Defendants for actual damages awarded to Plaintiff in an amount
          that will fully and fairly compensate the Plaintiff for her injuries and damages;

       C. Judgment against Defendants for court costs;

       D. Judgment against Defendants for expenses incurred herein;

       E. Pre-judgment and post-judgment interest as provided by law; and

PLAINTIFF’S ORIGINAL COMPLAINT                                                                     4
      Case 4:19-cv-01080 Document 1 Filed on 03/22/19 in TXSD Page 5 of 5




       F. Any such other and further relief to which Plaintiff may be entitled.

Dated, this 22nd day of March, 2019.




                                                    Respectfully submitted,

                                                    ABRAHAM, WATKINS, NICHOLS,
                                                    SORRELS, AGOSTO & AZIZ

                                                    /s/ Randall O. Sorrels
                                                    Randall O. Sorrels
                                                    Federal ID No. 11115
                                                    Texas Bar No. 18855350
                                                    800 Commerce Street
                                                    Houston, Texas 77002
                                                    (713) 222-7211
                                                    (713) 225-0827 Facsimile
                                                    rsorrels@abrahamwatkins.com

                                                    Attorney for Plaintiff




PLAINTIFF’S ORIGINAL COMPLAINT                                                    5
